Citation Nr: 0208197	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  97-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active military service from June 1989 to 
June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In June 1998, the veteran requested 
that his claims file be transferred to the VARO in Cleveland, 
Ohio.  In August 1999 and June 2000, the Board remanded the 
veteran's claim.  The matter remains denied and has been 
returned for review.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining information and evidence necessary to substantiate 
his claim. 

2.  The left knee disability is manifested by pain productive 
of no more than slight limitation of motion, and without 
objective evidence of subluxation or instability.

3.  Arthritis of the left knee has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any private treatment reports 
that could be obtained.  The veteran has been afforded a VA 
examination in relation to the status of the disability at 
issue.  The veteran has not identified the existence of any 
outstanding medical reports.  See January 2002 Report of 
Contact.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

The veteran seeks an increased rating for his left knee 
disability.  Under the laws administered by the VA, 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The basis of disability evaluations is the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

In May 1992, the RO granted service connection for a left 
knee disability and rated the disability at 10 percent under 
38 C.R.R. § 4.71a, Diagnostic Code 5257.  In June 1997, the 
RO received the veteran's informal claim seeking an increased 
rating.  The August 1997 rating decision on appeal confirmed 
and continued the 10 percent evaluation.  In January 2000, 
the rating was increased to 20 percent, under 38 C.R.R. 
§ 4.71a, Diagnostic Code 5258, effective from June 1997.

Diagnostic code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain and effusion of the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

The rating schedule also details other rating provisions for 
evaluations of the knee and leg.  Diagnostic Code 5257 
provides a 20 percent rating for moderate recurrent 
subluxation or lateral instability and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic code 5260 provides that flexion limited to 60 
degrees warrants a zero percent rating; to 45 degrees 
warrants a 10 percent rating; to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 provides that extension limited to 5 
degrees warrants a noncompensable evaluation; to 10 degrees 
warrants a 10 percent evaluation; to 15 degrees warrants a 20 
percent rating; to 20 degrees warrants a 30 percent rating; 
to 30 degrees warrants a 40 percent rating; and extension 
limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
In the absence of limitation of motion, a 10 percent rating 
is assigned when there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is assigned when there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

For purposes of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all the 
evidence of record pertaining to the veteran's medical 
history.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical history and findings pertaining 
to the disability.

Review of the objective, competent evidence and applicable 
rating criteria establish that the requirements for a rating 
in excess of 20 percent for a left knee disability have not 
been met.  The positive evidence of record is acknowledged.  
On VA examination in October 2001, a diagnosis of residual 
postoperative injury of the left knee with medium 
meniscectomy was made.  Additionally, at that examination, 
and in statements of record and at his personal hearing held 
in October 1999 the veteran maintains that he experiences 
increased pain, soreness, swelling, stiffness, and fatigue.  
He also maintains that his disability at times interferes 
with sleeping, working, prolonged walking and standing, and 
ambulating stairs.  

Further, of record are lay statements from the veteran's 
employer and co-workers.  In a January 2000 statement, the 
veteran's employer noted that the veteran had missed 16 hours 
of work that month as a result of an injury.  In July and 
August 2000, his supervisor and co-worker wrote that the 
veteran's knee disability interfered with employment.  They 
added that the veteran had difficulty standing over a long 
period, walking up and down stairs, and that he had to take 
breaks more frequently than other employees to relieve pain.  

Nonetheless, an increased rating is not warranted.  As 
previously noted, the veteran's knee disability is rated at 
20 percent under diagnostic code 5258.  This rating is the 
maximum percentage rating allowable under that provision.  
Thus, an increased rating when considering this provision is 
not warranted.  

An increased rating pursuant to diagnostic code 5257 is not 
warranted.  Despite the veteran's subjective complaints and 
the positive pathological findings, his left knee disability 
is not manifested by severe recurrent subluxation or lateral 
instability.  Even though a March 1997 VA treatment report 
shows moderate medial pain and crepitus, the veteran denied 
having swelling or buckling and objective examination did not 
reveal instability.  

On VA examination in January 1998, the veteran denied having 
locking but complained of catching, swelling, and episodes of 
instability.  Examination revealed tenderness of the medial 
and lateral facets as well as the inferior pole of the 
patella.  Objective evaluation, otherwise, was essentially 
normal.  The knee was stable to varus and valgus stress at 0 
to 30 degrees of flexion; anterior and posterior drawer's and 
Lachman's were negative; there was no apprehension with 
movements of the patella, or evidence of erythema, swelling, 
effusion, or warmth; the veteran was neurovascularly intact; 
and x-rays showed no evidence of abnormality, well maintained 
joint spaces, and no fractures or abnormalities.  The 
examiner reported no evidence of clinical subluxation or 
lateral instability.  The diagnosis was patellofemoral pain 
syndrome related to overuse activity of the left knee.

VA examination in January 2000 also revealed medial 
compartment pain, a slight amount of patellofemoral 
crepitation, and pain, soreness, and tenderness on motion.  
However, the knee was stable to medial, lateral, and 
anterior/posterior testing; McMurray's was negative; and no 
effusion was noted.  The diagnosis was residual injury, left 
knee.

VA outpatient treatment reports dated from October 1999 to 
April 2000 overall illustrate the same clinical picture as 
described above.  The reports show continued treatment 
complaints of knee pain and an assessment of degenerative 
joint disease.  

VA outpatient and hospital reports dated from September 2000 
to June 2001 show continued treatment for complaints of pain, 
catching, and locking.  The reports also show that in May 
2001 the veteran underwent a left knee diagnostic arthroscopy 
with debridement and that he participated in rehabilitation 
therapy thereafter.  However, the reports do not show that 
the veteran's left knee disability objectively increased in 
severity so as to cause severe recurrent subluxation and 
instability, despite the veteran's complaints of severe pain 
and occasional giving out.  

Further, VA examination in October 2001 fails to demonstrate 
evidence of severe subluxation or instability.  The report 
reflects that the veteran worked as a cook, although 
prolonged standing and walking bothered him.  Physical 
examination revealed generalized tenderness and medial 
compartment pain, but no crepitation or effusion was noted.  
The knee was stable to medial, lateral and anteroposterior 
testing.  McMurray's was negative.  The diagnosis was 
residual postoperative injury, left knee, with medium 
meniscectomy.

Based on the above clinical findings, the criteria for a 
rating in excess of 20 percent under diagnostic code 5257 are 
not met.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.

Even when considering the veteran's complaints of pain, 
weakness, fatigue, instability, and stiffness, the criteria 
for an increased rating under diagnostic codes 5260 and 5261 
are not met either.  In March 1997, the veteran had full 
range of motion of the knee despite complaints of pain.  At 
VA examination in January 1998, his range of motion was from 
0 to 95 degrees of flexion without evidence of erythema, 
swelling, effusion, or warmth.  The veteran was 
neurovascularly intact.  The examiner reported that there was 
no evidence that the veteran's knee disability caused any 
fatigue or difficulty with coordination regarding functional 
ability.  At VA examination in January 2000, range of motion 
was 0 to 110 degrees, actively, and to 140 degrees, 
passively, with pain.  VA outpatient and hospital reports 
dated from September 2000 to June 2001 show continued 
treatment and, as previously noted, in May 2001 the veteran 
underwent a left knee diagnostic arthroscopy with 
debridement.  Nonetheless, the veteran's limitation of motion 
remains no more than slight.  At VA examination in October 
2001 range of motion was from 0 to 130 degrees, actively, and 
to 140 degrees, passively, with pain at the extremes.  
Accordingly, the criteria for an increased rating under 
diagnostic codes 5260 and 5261 are not met. 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.59, 4.71a, Plate II, Diagnostic Codes 5260, 
5261 (2001); DeLuca, supra.

Finally, a separate rating for degenerative joint disease of 
the left knee is not warranted.  VAOGCPREC 23-97.  While an 
assessment of degenerative joint disease has been made and a 
October 1999 x-ray report revealed degenerative changes 
involving the posterior horn of the medial menisus, the 
clinical picture is not definite in demonstrating that the 
veteran has arthritis of the left knee.  The VA treatment 
report dated in March 1997 reflects that the veteran's left 
knee joint spaces were well maintained without effusion, 
lytic, or blastic lesions; in January 1998 x-rays were 
reportedly normal; and VA x-ray findings recorded in January 
2000 and December 2001 revealed no significant bone or joint 
abnormality of the knee.  In any event, the objective 
evidence shows that the veteran's limited motion is even 
better than the criteria for a zero-percent rating under 
diagnostic codes 5260 and 5261.  Flexion is not limited to 60 
degrees and extension is not limited to 5 degrees.  Thus, the 
requirements for a separate, and/or increased, rating in this 
regard have not been met.  VAOGCPREC 23-97; 4.71a, Plate II, 
Diagnostic Codes 5003, 5260, 5261.

As previously noted, the Board acknowledges the veteran's 
complaints of pain, swelling, stiffness, and weakness.  It 
also acknowledges the lay statements of record.  Nonetheless, 
without substantiating, objective evidence to support the lay 
assertions, the criteria for a rating in excess of 20 percent 
have not been met.  There is no evidence of record 
demonstrating that either the veteran, his supervisors, or 
his co-worker are qualified to opine as to matters that 
require a competent medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1). 

In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  It is acknowledged that in a January 2001 
VA medical record it was reported that he veteran was unable 
to keep a job because of his knee disorder and in a January 
2001 statement the veteran's employer noted that the veteran 
has missed 16 hours of work due to an injury.  However, there 
is no corroborating objective evidence of record showing that 
the veteran's knee disability is productive of marked 
interference with employment.  The record also shows that the 
veteran has missed two workdays in January 2001 because of 
knee pain.  The Board notes that the percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from injuries and 
their residual conditions in civil occupations.  Generally, 
the degrees specified are considered adequate to compensate 
for considerable loss of working time from excacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.  Here, any interference 
with employment is contemplated in the currently assigned 20 
percent rating.  Again, the clinical data show that the 
veteran has only slight limitation of motion with pain and 
without instability or subluxation.

Additionally, while the veteran had surgery of the left knee 
in May 2001, the record fails to show frequent 
hospitalization due to the service-connected disability.  
There is no indication of record showing that the veteran has 
been hospitalized on numerous occasions due to the left knee 
disability.  Therefore, an increased evaluation on an extra-
schedular basis is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996).


ORDER

A rating in excess of 20 percent for residuals of a left knee 
injury is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

